United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.M., Appellant
and
U.S. POSTAL SERVICE, MID-CAROLINAS
PERFORMANCE CLUSTER, Charlotte, NC,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-292
Issued: June 20, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 28, 2011 appellant filed a timely appeal from the September 7, 2011 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish that she sustained an
injury in the performance of duty on September 21, 2010.
FACTUAL HISTORY
On September 22, 2010 appellant, then a 62-year-old letter carrier, filed a traumatic
injury claim (Form CA-1) alleging that she sustained an injury on September 21, 2010 when she
1

5 U.S.C. §§ 8101-8193.

pulled the parking brake on her postal vehicle up and down numerous times while delivering
mail.2 Regarding the nature of the claimed injury, she stated, “Right shoulder between bone and
spine on back.” In an accompanying statement, appellant asserted that she hurt her left shoulder
by lifting and releasing the brake and claimed that she also aggravated her left shoulder condition
when she shut the vehicle door with her right arm.
In a September 22, 2010 report, Richard Brown, an attending physician’s assistant, stated
that appellant reported having pain in her left shoulder/scapula region after pulling on the hand
brake of her mail truck with her left arm on September 21, 2010. He diagnosed left rhomboid
muscular strain and recommended work restrictions.
In an October 5, 2010 letter, OWCP requested that appellant submit additional evidence
in support of her claim.
Appellant submitted an October 12, 2010 report, in which Dr. Marcus Hodges, an
attending Board-certified family practitioner, indicated that she reported that the pain in her left
upper arm had worsened. Dr. Hodges stated that physical examination showed no neurologic
deficit in her arms and that her left upper arm was tender to palpation without palpable spasm.
Appellant’s left upper parathoracic area was tender to palpation without spasms. Dr. Hodges
diagnosed left upper back and left arm strains and indicated that she was able to return to
modified duty on October 12, 2010 with no use of her left arm. In an October 12, 2010 work
restriction form, he listed the date of injury as September 21, 2010 and the mechanism of the
injury as “pulling hand brake up and down all day.” Dr. Hodges listed “left upper back
strain/left upper arm strain” as the “diagnosis due to injury.” He delineated recommended
restrictions including no lifting with the left arm.
On October 19, 2010 Dr. Hodges noted that appellant reported no improvement in her
medical condition and indicated that she could return to modified duty on October 19, 2010. In
an accompanying work restriction form, he again listed left upper back and left upper arm strains
as being the diagnoses due to the reported September 21, 2010 injury. Appellant also submitted
additional reports from early October 2010 of Mr. Brown and an attending nurse practitioner.
In a November 8, 2010 decision, OWCP denied appellant’s claim that she sustained a
work injury on September 21, 2010 finding that she did not establish the fact of injury. It
indicated that the evidence was not sufficient to establish that the work events occurred as
alleged because her CA-1 form referenced a claimed right shoulder injury but all the medical
evidence submitted related to her left shoulder.
Appellant requested reconsideration of her claim and submitted additional medical
evidence. In a November 3, 2010 report, Dr. Hodges noted that she reported she had not
improved despite participating in physical therapy. He indicated that appellant could return to
modified duty on November 3, 2010 with no use of her left arm. In an accompanying
restrictions form, Dr. Hodges listed left upper back and left upper arm strains as being the
diagnoses due to the reported September 21, 2010 injury.

2

Appellant claimed that the injury occurred between about 2:00 p.m. and 3:00 p.m. on that date.

2

In a November 10, 2010 report, Dr. Brian J. Battersby, Jr., an attending Board-certified
orthopedic surgeon, stated that appellant reported symptoms localized in her left shoulder, which
she indicated were sustained on September 21, 2010 by “constantly pulling hand brake up and
down on her mail truck all day.” He reported the findings of physical examination of her left
shoulder, including mildly restricted movement in all directions and mild tenderness in several
muscle groups of the shoulder. Dr. Battersby diagnosed rotator cuff syndrome of the left
shoulder and allied disorders. In a November 10, 2010 work restrictions form, he listed the date
of injury as September 21, 2010 and the mechanism of the injury as “pulling hand brake up and
down all day.” Dr. Battersby indicated that the clinical findings included left shoulder pain and
stated that appellant could not perform any work with her left arm. In a November 11, 2010
form report, he listed the date of injury as September 21, 2010 and the history of injury as being
“injured while pulling hand brake in mail truck.” Dr. Battersby diagnosed rotator cuff syndrome
and checked a “yes” box indicating that the condition found was caused or aggravated by the
reported work activity.3
In a November 17, 2010 report, Dr. Battersby indicated that appellant reported symptoms
localized in her left shoulder and stated, “[Appellant] states the injury was sustained while
working, while lifting.” He diagnosed rotator cuff syndrome of the left shoulder and allied
disorders. In a November 17, 2010 work restrictions form, Dr. Battersby listed the same history
of injury as he did on November 10, 2010 and indicated that appellant could not work for 10
days.4 On November 24, 2010 he produced a narrative report, which was similar to his
November 17, 2010 report. In a November 24, 2010 work restrictions form, Dr. Battersby
indicated that appellant could not work for three weeks.
In a September 7, 2011 decision, OWCP determined that appellant did not meet her
burden of proof to establish that she sustained an injury in the performance of duty on
September 21, 2010. It modified its prior decision to accept that a work incident occurred on
September 21, 2010 when she pulled the hand brake up and down numerous times, but it found
that she did not submit sufficient medical evidence to establish that she sustained a specific
medical condition due to this work factor.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim including the fact that the individual is an “employee of the United
States” within the meaning of FECA, that the claim was timely filed within the applicable time
limitation period of FECA, that an injury was sustained in the performance of duty as alleged
and that any disability and/or specific condition for which compensation is claimed are causally

3

Dr. Battersby indicated that appellant could return to modified work on November 10, 2010 with no use of the
left arm.
4

The record also contains an unsigned November 17, 2010 work restriction form which contains various
recommended restrictions including no use of the left arm.

3

related to the employment injury.5 These are the essential elements of each compensation claim
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.6
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether the fact of injury has been established.
There are two components involved in establishing the fact of injury. First, the employee must
submit sufficient evidence to establish that she actually experienced the employment incident at
the time, place and in the manner alleged.7 Second, the employee must submit evidence, in the
form of medical evidence, to establish that the employment incident caused a personal injury.8
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. Rationalized medical
opinion evidence is medical evidence which includes a physician’s rationalized opinion on
whether there is a causal relationship between the claimant’s diagnosed condition and the
compensable employment factors. The opinion of the physician must be based on a complete
factual and medical background of the claimant, must be one of reasonable medical certainty and
must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the claimant.9
ANALYSIS
OWCP initially denied appellant’s claim for a September 21, 2010 left shoulder injury on
the grounds that she did not establish the fact of incident. In its September 7, 2011 decision, it
accepted that a work incident occurred on September 21, 2010 when she pulled the hand brake of
her postal vehicle up and down numerous times, but it found that appellant did not submit
sufficient medical evidence to establish that she sustained a specific medical condition due to this
work factor.
The Board finds that appellant did not submit sufficient medical evidence to meet her
burden of proof to establish that she sustained an injury in the performance of duty on
September 21, 2010.10
5

Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

6

Delores C. Ellyett, 41 ECAB 992, 998-99 (1990); Ruthie M. Evans, 41 ECAB 416, 423-27 (1990). A traumatic
injury refers to injury caused by a specific event or incident or series of incidents occurring within a single workday or
work shift whereas an occupational disease refers to an injury produced by employment factors which occur or are
present over a period longer than a single workday or work shift. 20 C.F.R. §§ 10.5(q), (ee); Brady L. Fowler, 44
ECAB 343, 351 (1992).
7

Julie B. Hawkins, 38 ECAB 393, 396 (1987); see Federal (FECA) Procedure Manual, Part 2 -- Claims, Fact of
Injury, Chapter 2.803.2a (June 1995).
8

John J. Carlone, 41 ECAB 354, 356-57 (1989); see id.

9

See Donna Faye Cardwell, 41 ECAB 730, 741-42 (1990).

10

On appeal, appellant argued that her claim should not be denied because she made a mistake on her CA-1 form
about which arm she injured on September 21, 2010. However, her claim was not denied on this basis because it
has been accepted that she claimed that she injured her left arm on that date.

4

In an October 12, 2010 work restriction form, Dr. Hodges, an attending Board-certified
family practitioner, listed the date of injury as September 21, 2010 and the mechanism of the
injury as “pulling hand brake up and down all day.” He listed “left upper back strain/left upper
arm strain” as the “diagnosis due to injury.” Dr. Hodges delineated recommended restrictions
including no lifting with the left arm. In October 19 and November 3, 2010 work restrictions
forms, he again listed left upper back and left upper arm strains as being the diagnoses due to the
reported September 21, 2010 injury.
These reports, however, are of limited probative value on the relevant issue of the present
case in that Dr. Hodges did not provide adequate medical rationale in support of his apparent
conclusion on causal relationship.11 Dr. Hodges did not describe the September 21, 2010 work
incident in any detail or explain how it could have been competent to cause the diagnosed medical
condition. For example, he did not detail how frequently appellant operated the hand brake on
September 21, 2010 or describe the medical mechanics of how such actions could have caused
injury to her left upper back and left upper arm. Dr. Hodges’ brief opinion on causal relationship
appears to be mostly based on her own reporting of the cause of her medical condition. He did not
provide a detailed, rationalized medical opinion regarding the cause of appellant’s claimed
condition.
In a November 11, 2010 form report, Dr. Battersby, an attending Board-certified
orthopedic surgeon, listed the date of injury as September 21, 2010 and the history of injury as
being “injured while pulling hand brake in mail truck.” He diagnosed rotator cuff syndrome and
checked a “yes” box indicating that the condition found was caused or aggravated by the
reported work activity. Dr. Battersby indicated that appellant could return to modified work on
November 10, 2010 with no use of the left arm. In later reports, he found that she was totally
disabled.
The Board has held, however, that when a physician’s opinion on causal relationship
consists only of checking “yes” to a form question, that opinion has little probative value and is
insufficient to establish causal relationship.12 Appellant’s burden includes the necessity of
furnishing an affirmative opinion from a physician who supports his conclusion with sound
medical reasoning. As Dr. Battersby did no more than check “yes” to a form question, his opinion
on causal relationship is of little probative value and is insufficient to discharge her burden of
proof. Appellant submitted other medical reports regarding her left arm condition but these
reports did not contain an opinion on causal relationship. She also submitted reports of a
physician’s assistant and a nurse practitioner but these reports do not constitute probative
medical evidence because they were not produced by physicians within the meaning of FECA.13

11

See Leon Harris Ford, 31 ECAB 514, 518 (1980) (finding that a medical report is of limited probative value on
the issue of causal relationship if it contains a conclusion regarding causal relationship which is unsupported by
medical rationale).
12

Lillian M. Jones, 34 ECAB 379, 381 (1982).

13

See Arnold A. Alley, 44 ECAB 912, 920-21 (1993) (finding that causal relationship is a medical question that can
only be resolved by medical opinion evidence and that the reports of a nonphysician cannot be considered by the Board
in adjudicating that issue).

5

For these reasons, appellant has not established that she sustained an injury in the
performance of duty on September 21, 2010.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish that she
sustained an injury in the performance of duty on September 21, 2010.
ORDER
IT IS HEREBY ORDERED THAT the September 7, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: June 20, 2012
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

